DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the second circular grooves in the third elongated piece, as claimed in claim 19; and the third plurality of protrusions on the inner surface of the second elongated piece, as claimed in claim 20, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, claim 19 will be interpreted by “the third elongated piece has an inner surface that fits over the first elongated piece”; and claim 20 will be interpreted by “the second elongated piece has an inner surface that fits over the outer surface of the first elongated piece”. Applicant is recommended to clarify to overcome this issue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davey (US 4679692 A), in view of Ryder (US 5178478 A) and Levy et al (US 7712914 B2). 
Regarding claim 1, Davey discloses a cosmetic container system (Fig. 1) , comprising: a first elongate piece (See annotated Fig. 2 below) having a lengthwise penetration opening (19) and defined by lower periphery and a main periphery extending from the lower periphery (See annotated Fig. 2 below), wherein the main periphery has at least two elongate openings (Fig. 3, 15), wherein the elongate openings (Fig. 2, 15) are configured to fittingly, detachably hold cosmetic cartridges each carrying a predetermined cosmetic therein (Cl.3 line 5-13); a second elongate piece (Fig. 1, 12) rotatably engaged over the main periphery to the lower periphery (Fig. 6) and having a selection opening (17) to selectively choose the cartridges (16) through the selection opening (17) by rotating the lower periphery against the second elongate piece (Cl.2 line 8-13).

    PNG
    media_image1.png
    279
    797
    media_image1.png
    Greyscale

Davey does not explicitly disclose a first elongated with a circular lower periphery; the main periphery with at least two elongate openings each open to the penetration opening; and a third elongate piece detachably engaged over the first elongate piece further into the lower periphery, wherein the third elongate piece is at least twice a diameter of the lower periphery in length.
Ryder teaches a combined lipstick holder and lip brush case with a circular lower periphery (Fig. 1, 6); the main periphery  (Fig. 1, 11) with at least two elongate openings each open to the penetration opening (Fig. 1, top and bottom opening to receive 17 and 9, which each open to the penetration opening inside 11) to provide opening in the main periphery to reduce the overall weight of the device, reduce the manufacturing cost, and provide an aesthetic appearance of the device to meet the user’s preference.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the opening of the main periphery of Davey’s device with at least two opening each open to the penetration opening and a circular lower periphery as taught by Ryder to provide opining in the main periphery to reduce the overall weight of the device, reduce the manufacturing cost, and provide an aesthetic appearance of the device to meet the user’s preference.
Davey and Ryder disclose the claimed invention except a third elongate piece detachably engaged over the first elongate piece further into the lower periphery, wherein the third elongate piece is at least twice a diameter of the lower periphery in length.
Levy teaches a make-up applicator with a first elongated piece with a lengthwise penetration opening (See annotated Fig.6 below) with mirror (641), a circular lower periphery of the main periphery has thread (614) attached to the thread (616) of the cap (615) (See annotated Fig.6 below), an elongated piece (Fig. 6, 640) detachably engaged over the first elongated piece (610) (Fig.7) into the lower periphery (Fig, 7) , wherein the elongate piece (640) is larger than a diameter of the lower periphery in length (See annotated Fig. 6 below) so that the bottom 631 of the lipstick rotation ring 632 can be placed into the lipstick assembly receiving holder 611 at the upper end of the luminous body receptacle base, while the inner diameter 642 of the mirror surface 641 of the top end of the mirror-containing sleeve 640 can be slipped onto the outer diameter of the lipstick receiving holder to contain the lipstick assembly 630 (Para. 0036), and to provide a protection sleeve for the device from unwanted debris and materials.

    PNG
    media_image2.png
    825
    699
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of Davey and Ryder’s device with the elongate piece detachably engaged over the first elongate piece into the lower periphery, and larger diameter of the elongate piece relative to the lower periphery as taught by Levy so that the bottom 631 of the lipstick rotation ring 632 can be placed into the lipstick assembly receiving holder 611 at the upper end of the luminous body receptacle base, while the inner diameter 642 of the mirror surface 641 of the top end of the mirror-containing sleeve 640 can be slipped onto the outer diameter of the lipstick receiving holder to contain the lipstick assembly 630, and to provide a protection sleeve for the device from unwanted debris and materials. 
Furthermore, the instant disclosure describes the selection of the diameter of the third elongated piece as merely preferable [Para. 18] and does not describe it as contributing any unexpected result to the cosmetic container.  As such, the selection of the diameter of the third elongated piece relative to the diameter of the lower periphery is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 2, Davey, Ryder, and Levy disclose the claimed invention of claim 1. Levy further teaches a bottom cap (615) rotatably attached to the lower periphery of the first elongate piece. 
Regarding claim 3, Davey, Ryder, and Levy disclose the claimed invention of claim 1. Davey further discloses a top cap (See annotated Fig. 1 below) attached to an upper part of the second elongate piece (12). However, Davey does not explicitly disclose the cap is detachably attached. 
    PNG
    media_image3.png
    241
    627
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the time the invention was made to make the top cap detachably attached, since it had been held that constructing a formerly integral structure in various elements involves only routine skill.
Regarding claim 4, Davey, Ryder, and Levy disclose the claimed invention of claim 1. Levy further teaches the third elongate piece (Fig.6, 640) is rotatably engaged to the lower periphery of the first elongate piece (610) (Fig. 7).  
Regarding claim 5, Davey, Ryder, and Levy disclose the claimed invention of claim 1. Davey further discloses the inner surface of the second elongated piece (Fig. 1, 12) secured over the lower periphery of the first elongated piece (see annotated Fig. 2 above) (Fig. 1) to facilitate the rotation of the first elongated piece against the second elongated piece (12) (Cl 2. Line 8-12). However, Davey does not explicitly disclose the attachment between the inner surface of the second elongated piece and the first elongated piece is a circular groove and circular tongue. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the mating surface between the inner surface of the second elongated piece and the outer surface of the first elongated piece of Davey, Ryder and Levy device with thread shape (circular groove and circular tongue) to provide secure fit between the two components to facilitate the rotation of the first elongated piece against the second elongated piece. 
Furthermore, it would have been an obvious matter of design choice to have the circular groove and circular tongue, since such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 6, Davey, Ryder, and Levy disclose the claimed invention of claim 1. Davey further discloses the elongate openings (15) are each configured to hold up to three of the cosmetic cartridges (Fig. 1, 16 & Cl.3 line 5-13).
Regarding claim 7, Davey disclose a cosmetic container system (Fig. 1), comprising: a first elongate piece (Fig.2, 18)  having a lengthwise penetration opening (19) and defined by lower periphery and a main periphery extending from the circular lower periphery (Annotated Fig. 2 above), wherein the main periphery (18) has at least two elongate openings (Fig. 3, 15); wherein the elongate openings (Fig. 2, 15) are configured to fittingly, detachably hold cosmetic cartridges each carrying a predetermined cosmetic therein (Cl.3 line 5-13); a second elongate piece (Fig. 1,12) rotatably engaged over the main periphery (18) to the lower periphery (Fig. 6) and having a selection opening (17) to selectively choose the cartridges (16) through the selection opening (17) by rotating the lower periphery against the second elongate piece (Cl.2 line 8-12).
Davey does not explicitly disclose a first elongated with a circular lower periphery; the main periphery with at least two elongate openings each open to the penetration opening; wherein a first circular groove is formed along the lower periphery, wherein a plurality of first upright teeth are circularly formed along a lower part of the lower periphery; and a third elongate piece detachably engaged over the first elongate piece further into the lower periphery, wherein the third elongate piece is at least twice a diameter of the lower periphery in length; and a bottom cap having a second circular groove formed along an inner surface of the bottom cap to rotatably receive a plurality of first protrusions formed above the first upright teeth, wherein a plurality of second upright teeth are formed below the second circular groove and along the inner surface of the bottom cap to become engaged to the first upright teeth of the first elongate piece. 
Ryder teaches a combined lipstick holder and lip brush case with a circular lower periphery (Fig. 1, 6); the main periphery  (Fig. 1, 11) with at least two elongate openings each open to the penetration opening (Fig. 1, top and bottom opening to receive 17 and 9, which each open to the penetration opening inside 11) to provide opining in the main periphery to reduce the overall weight of the device, reduce the manufacturing cost, and provide an aesthetic appearance of the device to meet the user’s preference.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the opening of the main periphery of Davey’s device with at least two opening each open to the penetration opening and a circular lower periphery as taught by Ryder to provide opining in the main periphery to reduce the overall weight of the device, reduce the manufacturing cost, and provide an aesthetic appearance of the device to meet the user’s preference.
Davey and Ryder disclose the claimed invention except a third elongate piece detachably engaged over the first elongate piece further into the lower periphery, wherein the third elongate piece is at least twice a diameter of the lower periphery in length; wherein a first circular groove is formed along the lower periphery; wherein a plurality of first upright teeth are circularly formed along a lower part of the lower periphery; and a bottom cap having a second circular groove formed along an inner surface of the bottom cap to rotatably receive a plurality of first protrusions formed above the first upright teeth, wherein a plurality of second upright teeth are formed below the second circular groove and along the inner surface of the bottom cap to become engaged to the first upright teeth of the first elongate piece. 
Levy teaches a make-up applicator with a first elongated piece with a lengthwise penetration opening (See annotated Fig.6 above) with mirror (641), a circular lower periphery of the main periphery has thread (614) attached to the thread (616) of the cap (615) (See annotated Fig.6 above), an elongated piece (Fig. 6, 640) detachably engaged over the first elongated piece (610) (Fig.7) into the lower periphery (Fig, 7) , wherein the elongate piece (640) is larger than a diameter of the lower periphery in length (See annotated Fig. 6 above); a first circular groove is formed along the lower periphery (See annotated Fig. 6 above, circular groove of the threads 614); a plurality of first upright teeth are circularly formed along a lower part of the lower periphery (See annotated Fig. 6 above, circular peaks of the threads 614); and a bottom cap (See annotated Fig. 6 above, cap 615) having a second circular groove formed along an inner surface of the bottom cap (circular grooves of the threads 616) to rotatably receive a plurality of first protrusions (Peaks of the threads 614) formed above the first upright teeth, wherein a plurality of second upright teeth (Lower Peaks of the treads 616) are formed below the second circular groove (circular grooves of the threads 616) and along the inner surface of the bottom cap to become engaged to the first upright teeth of the first elongate piece (Fig. 7); so that the bottom 631 of the lipstick rotation ring 632 can be placed into the lipstick assembly receiving holder 611 at the upper end of the luminous body receptacle base, while the inner diameter 642 of the mirror surface 641 of the top end of the mirror-containing sleeve 640 can be slipped onto the outer diameter of the lipstick receiving holder to contain the lipstick assembly 630 (Para. 0036), and to provide a protection sleeve for the device from unwanted debris and materials.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of Davey and Ryder’s device with the elongate piece detachably engaged over the first elongate piece into the lower periphery, the larger diameter of the elongate piece relative to the lower periphery, and the grooves and teeth of the lower periphery and the lower cap, as taught by Levy so that the bottom 631 of the lipstick rotation ring 632 can be placed into the lipstick assembly receiving holder 611 at the upper end of the luminous body receptacle base, while the inner diameter 642 of the mirror surface 641 of the top end of the mirror-containing sleeve 640 can be slipped onto the outer diameter of the lipstick receiving holder to contain the lipstick assembly 630, and to provide a protection sleeve for the device from unwanted debris and materials. 
Furthermore, the instant disclosure describes the selection of the diameter of the third elongated piece as merely preferable [Para. 18] and does not describe it as contributing any unexpected result to the cosmetic container.  As such, the selection of the diameter of the third elongated piece relative to the diameter of the lower periphery is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 8, Davey, Ryder, and Levy disclose the claimed invention of claim 7. Davey further discloses a top cap (See annotated Fig. 1 above) attached to an upper part of the second elongate piece (12). However, Davey does not explicitly disclose the cap is detachably attached. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to make the top cap detachably attached, since it had been held that constructing a formerly integral structure in various elements involves only routine skill. 
Regarding claim 9, Davey, Ryder, and Levy disclose the claimed invention of claim 7.  Levy further teaches the third elongate piece (640) is rotatably engaged to the lower periphery of the first elongate piece (610) ( See annotated Fig.6 above).  
Regarding claim 10, Davey, Ryder, and Levy disclose the claimed invention of claim 7. 
Davey further discloses the inner surface of the second elongated piece (Fig. 1, 12) secured over the lower periphery of the first elongated piece (see annotated Fig. 2 above) (Fig. 1) to facilitate the rotation of the first elongated piece against the second elongated piece (12) (Cl 2. Line 8-12). However, Davey does not explicitly disclose the attachment between the inner surface of the second elongated piece and the first elongated piece is a circular groove and circular tongue. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the mating surface between the inner surface of the second elongated piece and the outer surface of the first elongated piece of Davey, Ryder and Levy device with thread shape (circular groove and circular tongue) to provide secure fit between the two components to facilitate the rotation of the first elongated piece against the second elongated piece. 
Furthermore, it would have been an obvious matter of design choice to have the circular groove and circular tongue, since such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 11, Davey, Ryder, and Levy disclose the claimed invention of claim 7. Davey further discloses the elongate openings (15) are each configured to hold up to three of the cosmetic cartridges (Fig. 1, 16 & Cl.3 line 5-13).  
Regarding claim 12, Davey discloses a cosmetic container system (Fig. 1), comprising: a first elongate piece (Fig.2, 18) having a lengthwise penetration opening (19) and defined by a lower periphery and a main periphery extending from the circular lower periphery (Annotated Fig. 2 above), wherein the main periphery (18) has at least two elongate openings (Fig. 3, 15), wherein the elongate openings are configured to fittingly, detachably hold cosmetic cartridges each carrying a predetermined cosmetic therein (Cl.3 line 5-13); a second elongate piece (Fig. 1, 12) rotatably engaged over the main periphery (12) to the lower periphery (Fig. 6) and having a selection opening (17) to selectively choose the cartridges (Cl.3 line 5-13) through the selection opening (17) by rotating the lower periphery against the second elongate piece (Cl.2 line 8-12); a top cap (See annotated Fig. 1 above) attached to an upper part of the second elongate piece (12). 
Davey does not explicitly disclose a first elongated with a circular lower periphery; the main periphery with at least two elongate openings each open to the penetration opening; wherein a first circular groove is formed along the lower periphery, wherein a plurality of first upright teeth are circularly formed along a lower part of the lower periphery; a third elongate piece detachably engaged over the first elongate piece further into the lower periphery, wherein the third elongate piece is at least twice a diameter of the lower periphery in length; and a bottom cap having a second circular groove formed along an inner surface of the bottom cap to rotatably receive a plurality of first protrusions formed above the first upright teeth, wherein a plurality of second upright teeth are formed below the second circular groove and along the inner surface of the bottom cap to become engaged to the first upright teeth of the first elongate piece; the top cap is detachably attached.
Ryder teaches a combined lipstick holder and lip brush case with a circular lower periphery (Fig. 1, 6); the main periphery  (Fig. 1, 11) with at least two elongate openings each open to the penetration opening (Fig. 1, top and bottom opening to receive 17 and 9, which each open to the penetration opening inside 11) to provide opining in the main periphery to reduce the overall weight of the device, reduce the manufacturing cost, and provide an aesthetic appearance of the device to meet the user’s preference.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the opening of the main periphery of Davey’s device with at least two opening each open to the penetration opening and a circular lower periphery as taught by Ryder to provide opining in the main periphery to reduce the overall weight of the device, reduce the manufacturing cost, and provide an aesthetic appearance of the device to meet the user’s preference.
Davey and Ryder disclose the claimed invention except a third elongate piece detachably engaged over the first elongate piece further into the lower periphery, wherein the third elongate piece is at least twice a diameter of the lower periphery in length; wherein a first circular groove is formed along the lower periphery; wherein a plurality of first upright teeth are circularly formed along a lower part of the lower periphery; and a bottom cap having a second circular groove formed along an inner surface of the bottom cap to rotatably receive a plurality of first protrusions formed above the first upright teeth, wherein a plurality of second upright teeth are formed below the second circular groove and along the inner surface of the bottom cap to become engaged to the first upright teeth of the first elongate piece. 
Levy teaches a make-up applicator with a first elongated piece with a lengthwise penetration opening (See annotated Fig.6 above) with mirror (641), a circular lower periphery of the main periphery has thread (614) attached to the thread (616) of the cap (615) (See annotated Fig.6 above), an elongated piece (Fig. 6, 640) detachably engaged over the first elongated piece (610) (Fig.7) into the lower periphery (Fig, 7) , wherein the elongate piece (640) is larger than a diameter of the lower periphery in length (See annotated Fig. 6 above); a first circular groove is formed along the lower periphery (See annotated Fig. 6 above, circular groove of the threads 614); a plurality of first upright teeth are circularly formed along a lower part of the lower periphery (See annotated Fig. 6 above, circular peaks of the threads 614); and a bottom cap (See annotated Fig. 6 above, cap 615) having a second circular groove formed along an inner surface of the bottom cap (circular grooves of the threads 616) to rotatably receive a plurality of first protrusions (Peaks of the threads 614) formed above the first upright teeth, wherein a plurality of second upright teeth (Lower Peaks of the treads 616) are formed below the second circular groove (circular grooves of the threads 616) and along the inner surface of the bottom cap to become engaged to the first upright teeth of the first elongate piece (Fig. 7); so that the bottom 631 of the lipstick rotation ring 632 can be placed into the lipstick assembly receiving holder 611 at the upper end of the luminous body receptacle base, while the inner diameter 642 of the mirror surface 641 of the top end of the mirror-containing sleeve 640 can be slipped onto the outer diameter of the lipstick receiving holder to contain the lipstick assembly 630 (Para. 0036), and to provide a protection sleeve for the device from unwanted debris and materials.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of Davey and Ryder’s device with the elongate piece detachably engaged over the first elongate piece into the lower periphery, the larger diameter of the elongate piece relative to the lower periphery, and the grooves and teeth of the lower periphery and the lower cap, as taught by Levy so that the bottom 631 of the lipstick rotation ring 632 can be placed into the lipstick assembly receiving holder 611 at the upper end of the luminous body receptacle base, while the inner diameter 642 of the mirror surface 641 of the top end of the mirror-containing sleeve 640 can be slipped onto the outer diameter of the lipstick receiving holder to contain the lipstick assembly 630, and to provide a protection sleeve for the device from unwanted debris and materials. 
Furthermore, the instant disclosure describes the selection of the diameter of the third elongated piece as merely preferable [Para. 18] and does not describe it as contributing any unexpected result to the cosmetic container.  As such, the selection of the diameter of the third elongated piece relative to the diameter of the lower periphery is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
In addition, It would have been obvious to one having ordinary skill in the art before the time the invention was made to make the top cap of Davey’s top cap detachably attached, since it had been held that constructing a formerly integral structure in various elements involves only routine skill. 
Regarding claim 13, Davey, Ryder, and Levy disclose the claimed invention of claim 12. Davey further discloses a top cap (See annotated Fig. 1 above) attached to an upper part of the second elongate piece (12).However, Davey does not explicitly disclose the cap is detachably threaded. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to make the top cap detachably threaded, since it had been held that constructing a formerly integral structure in various elements involves only routine skill. 
Regarding claim 14, Davey, Ryder, and Levy disclose the claimed invention of claim 12. Levy further teach a mirror (Fig. 6, 641) so the user can use it, when needed. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made the modify the solid top surface of the top cap of Davey, Ryder, and Levy device, as shown in the annotated Fig. 1 above, with a mirror so the user can use it, when needed.
Regarding claim 15, Davey, Ryder, and Levy disclose the claimed invention of claim 12. Davey further discloses the inner surface of the second elongated piece (Fig. 1,12) secured over the lower periphery of the first elongated piece (see annotated Fig. 2 above) (Fig. 1) to facilitate the rotation of the first elongated piece against the second elongated piece (12) (Cl 2. Line 8-12). However, Davey does not explicitly disclose the attachment between the inner surface of the second elongated piece and the first elongated piece is a circular groove and circular tongue. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the mating surface between the inner surface of the second elongated piece and the outer surface of the first elongated piece of Davey, Ryder and Levy device with thread shape (circular groove and circular tongue) to provide secure fit between the two components to facilitate the rotation of the first elongated piece against the second elongated piece. 
Furthermore, it would have been an obvious matter of design choice to have the circular groove and circular tongue, since such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. 
 Regarding claim 16, Davey, Ryder, and Levy disclose the claimed invention of claim 12. Davey further discloses the elongate openings (15) are each configured to hold up to three of the cosmetic cartridges (Fig. 1, 16 & Cl.3 line 5-13).  
Regarding claim 17, Davey, Ryder, and Levy disclose the claimed invention of claim 12. Davey further discloses the cosmetic cartridges are manually replaceable (Cl.3 line 5-20).
Regarding claim 18, Davey, Ryder, and Levy disclose the claimed invention of claim 12. Levy further teaches the third elongate piece (640) is rotatably engaged to the lower periphery of the first elongate piece (610) (See annotated Fig.6 above).  
 Regarding claim 19, Davey, Ryder, and Levy disclose the claimed invention of claim 12.  Levy further teaches the third elongated piece (See annotated Fig. 6 above, 640)  has an inner surface that fits over the first elongated piece (610) (Fig. 7).
Regarding claim 20, Davey, Ryder, and Levy disclose the claimed invention of claim 12.  Davey further discloses the second elongated piece (12) has an inner surface that fits over the outer surface of the first elongated piece (18) (Fig. 1).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772